The court properly exercised its discretion when it admitted expert testimony concerning circumstances that indicate an intent to sell drugs (see People v Hicks, 2 NY3d 750 [2004]). Defendant did not preserve his claim that the expert improperly opined that defendant was a drug seller, and we decline to review it in the interest of justice. As an alternative holding, we find that the testimony was within the scope permitted under Hicks, and that defendant was not prejudiced in any event. *590Concur — Tom, J.P., Saxe, Moskowitz, DeGrasse and AbdusSalaam, JJ.